UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7293


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

DONNELL COPPEDGE,

                        Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (4:09-cr-00054-F-1)


Submitted:   December 18, 2014             Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donnell Coppedge, Appellant Pro Se. Rudulf A. Renfer, Jr.,
Assistant United States Attorney, Shailika S. Kotiya, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina; William
Glenn Perry, OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Donnell    Coppedge      appeals       the   district     court’s     order

denying    his    motion     for    a    new       sentencing     hearing.      We   have

reviewed the record and find no reversible error.                         Accordingly,

we affirm for the reasons stated by the district court.                            United

States    v.     Coppedge,    No.       4:09-cr-00054-F-1         (E.D.N.C.     Aug.   1,

2014).     We dispense with oral argument because the facts and

legal    contentions       are     adequately        presented     in   the   materials

before    this    court    and     argument        would    not   aid   the   decisional

process.



                                                                                AFFIRMED




                                               2